DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, it is unclear how the controller is configured to move the restraint member to a side of the released position, the controller is only described as being able to detect the operation to open or close the closing member.  For the purpose of examination claims 5 and 6 are being examined as the controller is configured to move the restraint member through the restraint member driving device.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottschald (DE 202015104003 U1).
Regarding claim 1, Gottschald teaches a latch device for a vehicle (1), comprising: a striker (3) arranged at either one of a vehicle body and a closing member (para. 0025); a restraint member (4) arranged at the other of the vehicle body and the closing member (para. 0025), and supported so as to be capable of swinging (pivots on A) between a restrained position to restrain the striker (fig. 1) and a released position to release the striker (fig. 2); a ratchet (6) supported so as to be capable of moving between an engagement position to engage with the restraint member located at the restrained position (fig. 1) and an engagement-released position away from the restraint member located at the restrained position (fig. 3); and a driving mechanism (17, 18) to move the ratchet to the engagement-released position (fig. 3) after the restraint member is driven in a restrained direction that is a direction to the restrained position from the released position(fig. 2- fig. 1) when an operation for releasing the striker is done while the striker is being restrained by engaging the restraint member located at the restrained position with the ratchet located at the engagement position (fig. 1).
Regarding claim 2, Gottschald teaches the latch device for a vehicle according to claim 1, wherein the driving mechanism (15, 18) comprises: an operation device (15) by which an operation to open or close the closing member is done; a restraint member driving device (18b) which drives the 
Regarding claim 3, Gottschald teaches the latch device for a vehicle according to claim 2, wherein the controller (17) is configured to drive the ratchet (6) in a releasing direction (fig. 4) that is a direction toward the engagement-released position (fig. 2) from the engagement position through the ratchet driving device (18a) just after the restraint member is driven in the restrained direction (fig. 2- fig. 1) through the restraint member driving device (18b).
Regarding claim 4, Gottschald teaches the latch device for a vehicle according to claim 2, wherein the controller (17) is configured to drive the ratchet (6) through the ratchet driving device (18a) while the restraint member (4) is being driven in the restrained direction (fig. 2- fig. 1) through the restraint member driving device (18b).
Regarding claim 5, Gottschald teaches the latch device for a vehicle according to claim 2, wherein the controller (17) is configured to move the restraint member (4) to a side of the released position (fig. 2) from a side of the restrained position (fig. 1) while the restraint member is abutting against the striker after the ratchet moves to the engagement-released position (fig. 4).  (the restraint member driving device is set slightly away from the restraint member while the ratchet driving device is in contact with the ratchet when the controller begins to rotate 18c, this distance between the restraint member and the restraint member driving device will allow the restraint member to remain in contact with the striker while the ratchet is moved to the engagement released position.)
  Regarding claim 6, Gottschald teaches the latch device for a vehicle according to claim 3, wherein the controller (17) is configured to move the restraint member (4) to a side of the released 
Regarding claim 7, Gottschald teaches the latch device for a vehicle according to claim 4, wherein the controller (17) is configured to move the restraint member (4) to a side of the released position (fig. 2) from a side of the restrained position (fig. 1) while the restraint member is abutting against the striker after the ratchet moves to the engagement-released position (fig. 4).
Regarding claim 8, Gottschald teaches the latch device for a vehicle according to claim 5, wherein the controller (17) is configured to gradually change a strength of a force acting on the restraint member (as the restraint member driving device is rotated into the restraint member and the restraint member is rotated around pivot A the strength of the force will vary with the angle it is contacting the surface of the restraint member) with a change of a direction of the force to the released direction from the restrained direction to move the restraint member to the side of the released position from the side of the restrained position (when the controller rotates the opposite direction the restraint member driving device will move away from the restraint member and move it back to the restrained position) after the ratchet moves to the engagement-released position (fig. 4).
Regarding claim 9, Gottschald teaches the latch device for a vehicle according to claim 6, wherein the controller (17) is configured to gradually change a strength of a force acting on the restraint member (as the restraint member driving device is rotated into the restraint member and the restraint member is rotated around pivot A the strength of the force will vary with the angle it is contacting the surface of the restraint member) with a change of a direction of the force to the released direction from the restrained direction to move the restraint member to the side of the released position from the side of the restrained position (when the controller rotates the opposite direction the restraint member driving device will move away from the restraint member and move it back to the restrained position) after the ratchet moves to the engagement-released position (fig. 4).
Regarding claim 10, Gottschald teaches the latch device for a vehicle according to claim 7, wherein the controller (17) is configured to gradually change a strength of a force acting on the restraint member (as the restraint member driving device is rotated into the restraint member and the restraint member is rotated around pivot A the strength of the force will vary with the angle it is contacting the surface of the restraint member) with a change of a direction of the force to the released direction from the restrained direction to move the restraint member to the side of the released position from the side of the restrained position (when the controller rotates the opposite direction the restraint member driving device will move away from the restraint member and move it back to the restrained position) after the ratchet moves to the engagement-released position (fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675